In an action to recover real estate taxes paid by the plaintiff as subrogee of Lafayette Paper, L.P., allegedly under duress, the defendant County of Orange appeals from an order and judgment (one paper) of the Supreme Court, Orange County (Slobod, J.), entered August 23, 1996, which, inter alia, granted the plaintiffs motion for summary judgment and is in favor of the plaintiff and against it in the principal sum of $109,115.63.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly granted the plaintiffs motion for summary judgment on the ground that the tax liens which the County of Orange sought to enforce had been extinguished pursuant to a United States Bankruptcy Court order (see, 11 *627USC § 363; Van Huffel v Harkelrode, 284 US 225; MacArthur Co. v Johns-Mansville Corp., 837 F2d 89, cert denied 488 US 868). Having paid the taxes to avoid forfeiture of the property, the plaintiff was entitled to reimbursement.
The appellant’s remaining contentions are without merit. Thompson, J. P., Sullivan, Joy and Florio, JJ., concur.